Case 0:20-cv-60935-RS Document 6 Entered on FLSD Docket 08/31/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-60935-CIV-SMITH
 KENNY MOHAN,

        Petitioner,

 v.

 STATE OF FLORIDA,

       Respondent.
 _________________________________/

                ORDER AFFIRMING REPORT AND RECOMMENDATION
        This matter is before the Court on Magistrate Judge Lisette Reid’s Report and

 Recommendation [DE 4], which recommends dismissal of Plaintiff’s Petition [DE 1] as an

 unauthorized successive petition. Petitioner filed a Response to the Report and Recommendation

 [DE 5]. Petitioner does not object to the Magistrate Judge’s legal or factual conclusion or analysis.

 Rather, Petitioner indicates he “agrees with the contents of the Report” and explains he was

 “ignorant” of the requirement to seek leave of the Eleventh Circuit prior to filing another petition.

 Upon consideration, it is

        ORDERED that the Report and Recommendation [DE 4] is AFFIRMED AND

 ADOPTED:

            1) This case is DISMISSED for lack of jurisdiction because Petitioner failed to obtain

 from the Eleventh Circuit Court of Appeals the authorization required by 28 U.S.C. § 2244(b)(3).

            2) All pending motions not otherwise ruled on are DENIED AS MOOT.

            3) This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of August 2020.
